           Case 1:20-cv-00882-SMV Document 24 Filed 08/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

    MARIA DEL ROSARIO GARCIA DE
    MENDOZA,

                 Plaintiff,
                                                        CIV. NO. 1:20-00882-SMV
          vs.

    KILOLO KIJAKAZI,
    Acting Commissioner of
    Social Security,

                 Defendant.

                                             ORDER

         Defendant, the Acting Commissioner of Social Security (Commissioner), by and through

her counsel, has filed an unopposed motion with this Court, pursuant to 42 U.S.C. § 405(g), to

enter a judgment with an order of reversal with remand of the case to the Commissioner for

further administrative proceedings.

         Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner’s decision with remand in Social Security actions under sentence

four of 42 U.S.C. § 405(g), and in light of the Commissioner’s request for remand of this action

for further proceedings, this Court hereby REVERSES the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) with a REMAND to the Commissioner for further

administrative proceedings.1 See Shalala v. Schaefer, 509 U.S. 292 (1993).




1
 The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
         Case 1:20-cv-00882-SMV Document 24 Filed 08/25/21 Page 2 of 2




        SIGNED August _25_, 2021

                                           ___________________________________
                                           STEPHAN M. VIDMAR
                                           UNITED STATES MAGISTRATE JUDGE


SUBMITTED AND APPROVED BY:

Electronically submitted August 25, 2021
VICTORIA V. JOHNSON
Special Assistant United States Attorney

Electronically approved August 25, 2021
LAURA JOELLEN JOHNSON
Attorney for Plaintiff




                                             2
